Citation Nr: 1120200	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from April 1961 to January 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were previously before the Board in October 2009, at which time they were remanded for additional development. 

In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for bilateral hearing loss disability and tinnitus.   Post-service evidence of record shows that the Veteran has current tinnitus and hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  He contends that he was exposed to acoustic trauma while working as an office machine repairman while assigned to the 6314th CAMROM Squadron at Osan Air Force Base, Korea.  According to the Veteran in statements of record, including his February 2008 Notice of Disagreement, he was assigned to work in a Quonset hut that was located in the center of "D" diamond surrounded by various fighter aircraft.  The Veteran, who stated that hearing protection was not offered or provided, indicated that the aircraft were out in the open and daily maintenance and missions had the aircraft running approximately 25-30 yards away on all sides of the hut.  The Veteran's service personnel records show that the Veteran's specialty title was that of an office machine repairman and that he worked in such capacity while stationed with the 6314th CAMRON at Osan Air Force Base between February 1963 and April 1964.  Hearing Conservation Data Sheets dated in February 1963 and May 1963 show that the Veteran was stationed with the 6314th CAMRON as an office machine repairman.  These records also show that the Veteran reported that he seldom or never wore ear protection other than dry cotton during exposure to loud noise, he had not had previous noise exposure in any previous job, he was exposed to gunfire during basic training, hunting and target practice, he had recent noise exposure that was, respectively, of one hour and 5 hours in duration, and that ear protection was not used.  Based on such evidence, the Board finds that the Veteran was exposed to noise during service.  

With respect to in-service hearing loss, the Veteran's April 1961 enlistment examination shows that he had the following pure tone thresholds, in decibels (as converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-
5
LEFT
20
15
20
-
10

The Board notes that the 25 decibel auditory threshold on the right side at the 500 Hz levels constitutes impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, the Veteran is not entitled to the presumption of soundness on induction as to right ear hearing ability and service connection may be considered only on the basis of aggravation of right ear hearing loss disability in service.  

Additionally, a December 1962 remote tour report of medical examination shows that the Veteran had the following pure tone thresholds, in decibels (as converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
10
15
10
15
25

The Board notes that the 25 decibel auditory threshold on the left side at the 4000 Hz levels constitutes impaired hearing.  See, id.

The record shows that the Veteran was afforded a VA examination in January 2008.  However, the Board observes that the examiner's opinion only pertained to whether the Veteran's current hearing loss was incurred due to his service.  The examiner failed to provide an opinion as to whether the Veteran's documented pre-existing right ear hearing loss disability was chronically aggravated by service.  The examiner also failed to provide a rationale for her opinion regarding the Veteran's hearing loss and tinnitus.

The Board also notes that the January 2008 examination report shows that the examiner indicated that all of the Veteran's military audiograms were within normal limits.  However, as noted above, per Hensley, the Veteran displayed impaired right ear hearing on enlistment into service in 1961 and impaired left ear hearing during service per a December 1962 audiogram.  Because the Veteran's in-service audiological tests were conducted prior to October 31, 1967, the tests are assumed to be in American Standards Associates (ASA) units and must be converted to International Standards Organization (ISO) units as was done above.  However, there is no indication that the VA examiner converted the appellant's audiological tests.  Therefore, the examiner's opinion as to the etiology of the Veteran's tinnitus and bilateral hearing loss disability was, in part, based on an inaccurate factual premise (i.e. that the Veteran had normal hearing both on entrance into service and during service).

Therefore, for the foregoing reasons, the Board finds that a new clinical opinion is necessary to ascertain the etiology of the Veteran's tinnitus and bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for tinnitus and bilateral hearing loss prior to and since his discharge from service.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran, not already
	
2.  Forward the Veteran's claims folder to an appropriate VA specialist in audiology.  The clinician is requested to furnish an opinion concerning:

a) Whether it is at least as likely as not that pre-existing right ear hearing loss, as demonstrated on enlistment examination in April 1961 was chronically aggravated by service, to include as due to exposure to aircraft and gunfire noise.  

b)  Whether it is at least as likely as not that the Veteran's current left hearing loss disability is causally related to active service, to include the documented impaired hearing on audiological evaluation in December 1962, as well as the documented exposure to aircraft and gunfire noise. 

c)  Whether there is evidence of a clinically significant shift in hearing thresholds from enlistment to discharge or during any other qualifying period of military service, and if so, an interpretation of the clinical significance of such shift.

d)  Whether it is at least as likely as not that the Veteran's current tinnitus is causally related to active service, to include the documented exposure to aircraft and gunfire noise.

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The examiner must also specifically take into account the conversion of audiometric findings, produced in service prior to October 1967, from ASA to ISO standards.

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.  If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinions, an examination should be scheduled.

3.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


